Citation Nr: 1115775	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-15 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for the claimed disabilities.  The case was then transferred to the jurisdiction of the RO in Phoenix, Arizona.

A hearing was held on December 1, 2009, in Phoenix, Arizona, before the undersigned acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e) (2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in May 2010 and December 2010.  That development was completed, and the case has since been returned to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

As will be discussed below, the Board finds that there has not been compliance with the mandates of the May 2010 and December 2010 remands.  The Court has stated that compliance by the Board or the agency of original jurisdiction is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  


Bilateral Hearing Loss

The Veteran contends that he has hearing loss due to noise exposure in service. In particular, he asserts that he was exposed to artillery noise.

The Veteran's service records do show that he served as a ballistic meteorological crewman, and he is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  

The Veteran's service treatment records also include several audiological evaluations.  During the Veteran's October 1963 induction examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-10 (0)
-10 (0)
-10 (-5)
LEFT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
15 (20)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO) - American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

During the Veteran's October 1965 separation examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
10 (20)
NR
15 (20)
LEFT
0 (15)
0 (10)
5 (15)
NR
10 (15)

When the results of the Veteran's enlistment and separation examinations are compared, it appears that he did have a slight decrease in his hearing during his period of service even though he did not meet VA standards for hearing loss.  See 38 C.F.R. § 3.385.   

The Veteran was afforded a VA examination in May 2007 in connection with his claim for service connection for bilateral hearing loss.  Following a review of the claims file and a physical examination, the examiner opined that the Veteran's hearing loss was not due to his military noise exposure.  In particular, she observed that the Veteran had normal hearing at discharge.

The Board notes that absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post- service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.   

The Veteran is competent to report having noise exposure in service, and the May 2007 VA examination did find him to have bilateral hearing loss by VA standards.  See 38 C.F.R. § 3.385.  Therefore, the Board remanded the claim in May 2010 in order to obtain a clarifying medical opinion.  It was specifically noted in the remand that the Veteran had noise exposure in service and that his service treatment records showed a slight decrease in hearing, although he did not meet the requirements of 38 C.F.R. § 3.385 at the time of his separation.

Following the May 2010 remand, the Veteran was afforded another VA examination in June 2010.  The VA examiner did not have the opportunity to review the claims file at the time of the examination, and based on the Veteran's reports, she opined that it was at least as likely as not that his hearing loss was incurred in service.  However, the examiner later reviewed the claims file, and in an August 2010 addendum, she noted that the Veteran's hearing was within normal limits for rating purposes in service.  She also commented that noise induced hearing loss occurs immediately.  Therefore, the examiner concluded that it was less likely as not that hearing loss was related to noise exposure in service.  

However, as pointed out by the Veteran's representative in a November 2010 informal hearing presentation, the June 2010 VA examiner did not account for the slight decrease in the Veteran's hearing during his period of service.  See Hensley, 5 Vet. App. at 157.  Consequently, the Board remanded the claim for a clarifying medical opinion to determine the nature and etiology of the Veteran's bilateral hearing loss.

Following the December 2010 remand, a January 2011 medical opinion was obtained.  The VA examiner did not indicate whether she had reviewed the claims file.  She provided the same opinion as the June 2010 VA examiner and indicated that it was based on the Institute of Medicine Report (Noise and Military service, September 2005), which concluded that noise induced hearing loss occurs immediately (i.e. there is no scientific support for delayed onset noise-induced hearing loss weeks, months, or years after the exposure event), and the fact that there was no significant shift in hearing levels during military service.  She stated that the Veteran's hearing was documented as being within normal limits bilaterally at separation and concluded that it is less likely as not that the hearing loss is related to military noise exposure.

Nevertheless, as pointed out by the Veteran's representative in a March 2011 informal hearing presentation, the January 2011 VA opinion is inadequate.  The January 2011 did not account for the slight decrease in the Veteran's hearing during his period of service.  Indeed, the January 2011 medical opinion is identical to the inadequate August 2010 addendum opinion.  

The Board also notes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss and tinnitus.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise). It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  In this case, it would have been helpful had the examiner brought her expertise to bare in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's bilateral hearing loss.

Hypertension

Pursuant to the Board's May 2010 Board remand, the Veteran was afforded an additional VA examination in June 2010 in connection with his claim for service connection for hypertension.  The examiner reviewed the Veteran's claims file and medical history, performed a physical examination, and diagnosed him with hypertension.  However, he opined that the Veteran's hypertension was not due to or aggravated by his type 2 diabetes mellitus.  The examiner also stated that the disorder was not related to the Veteran's military service and was not aggravated by his military service or by his type 2 diabetes mellitus.  However, he did not provide any rationale for his opinion other than a simple statement indicating it was based on a review of the service treatment records.  Moreover, the examiner did not base his opinion on an accurate review of those records, as he appears to have erroneously referred to the October 1963 pre-induction examination as an October 1967 routine physical examination.  In fact, the Veteran served on active duty from November 1963 to October 1965 and would not have had any service treatment records dated in October 1967.  Therefore, the Board remanded the claim for a clarifying medical opinion for the purpose of determining the nature and etiology of any hypertension that may be present.

Following the December 2010 remand, a VA opinion was obtained in January 2011.  The VA examiner noted that the service treatment records were reviewed without evidence of diabetes, coronary heart disease, or hypertension.  The examiner opined that the Veteran's current hypertension is not caused by, or the result of, active military service.  The examiner further opined that the Veteran's current hypertension was not aggravated or etiologically related to that of active military service.  However, despite noting the statement, the examiner did not discuss the finding in the November 2008 VA examination report that the Veteran had the symptom of angina related to his diabetes mellitus, which was requested in the December 2010 remand.  Consequently, the January 2011 VA opinion is inadequate and a clarifying medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the Veteran's claims folder to the January 2011 VA audiology examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current hearing loss that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison, and he or she should provide an interpretation of any audiometric findings contained on a graph.

If an additional examination is deemed necessary to provide the requested opinion, such an examination should be scheduled.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss. Id. at 157.

The Veteran has contended that he had noise exposure in service.  It should be noted that he did serve as a ballistics meteorological crewman, and he is competent to attest to factual matters of which he had first-hand knowledge.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including noise exposure.  In so doing, the examiner should note that the Veteran did appear to have a slight decrease in his hearing during service even though he did not necessarily meet VA standards for hearing loss pursuant to 38 C.F.R. § 3.385.  The examiner should also discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

A clear rationale for all opinion would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.


2.  The RO should refer the Veteran's claims folder to the January 2011 VA examiner, or, if he is unavailable, to another suitable qualified VA examiner for a clarifying opinion as to the nature and etiology of any current hypertension that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

If an additional examination is deemed necessary to provide the requested opinions, such an examination should be scheduled.

The VA examiner should indicate whether it is at least as likely as not that the Veteran's current hypertension is causally or etiologically related to his military service.  If not, the examiner should state whether such a disorder was either caused by or permanently aggravated by the Veteran's service-connected diabetes mellitus.

The examiner must provide a rationale and basis for his or her opinion.  In addressing the Veteran's claim for direct service connection, the VA examiner should address any pertinent findings shown in the Veteran's service treatment records, to include blood pressure readings shown on entrance and separation examinations.

He or she should specifically discuss the finding in the November 2008 VA examination report that the Veteran had the symptom of angina related to his diabetes mellitus.

(The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.)

A clear rationale for all opinion would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The RO/AMC should review the examination reports to ensure that they are in complete compliance with this remand.  If they are deficient in any manner, the RO/AMC should implement corrective procedures.   

4.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


